DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. The status of the claims is:
 	Claims 1-20 are pending.
	Claims 1, 11, and 20 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NALLATHAMBI et al. (US 2006/0139836 A1), referred to as NAL hereinafter, In view of Jain et al. (US 2016/0124665 A1).
Regarding claim 1, NAL teaches:	
A method for operating a data management system, comprising: 	
acquiring a first set of electronic files from a first data source, the first set of electronic files includes a first file corresponding with a first version of an electronic file; - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires first files from a first client (e.g. sub 2-2 of 301-2) corresponding to the current version of the files.] 
acquiring a second set of electronic files from a second data source different from the first data source;  - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires second files from a second client (e.g. sub 8-2 of 301-8) corresponding to the current version of the files.] 
generating a first virtual disk of a first disk size […] ; storing the first set of electronic files and the second set of electronic files using the first virtual disk; - [NAL Fig. 3-5, [0306], [0310], and [0328]-[0329] shows that a snapshot of LUN3 is generated and the first and second sets of files are stored in it.]
NAL teaches a system for creating unified snapshots from files located at a plurality of hosts, but does not teach how subsequent updates are handled in a manner consistent with the claim; however, Jain teaches:	
 [...] the first disk size adjustable based on a rate of data changes occurring in the first virtual disk [...]  acquiring a first set of file updates to the first set of electronic files subsequent to generating the first virtual disk, the first set of file updates includes a second file corresponding with data changes that occurred between the first version of the electronic file and a second version of the electronic file; generating a second virtual disk of a second disk size; and storing the first set of file updates using the second virtual disk. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] teaches that, in a system utilizing base and incremental snapshots, a second, subsequent update (subsequent to generating the first set of stored files including the first Base image) and that, based on certain criteria, a second set of stored files based on a second Base image may be generated to store the file updates and subsequent file updates., where the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated. This incremental nature of the snapshot creation process means that the size of the snapshots 
Both NAL and Jain represent works within the same field of endeavor, namely data snapshotting and snapshot management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply NAL in view of Jain as it is a combination of known prior art elements according to known methods (the unified snapshotting of NAL utilizing the incremental management techniques of Jain) to yield the predictable results of improved storage space efficiency provided by the incremental snapshotting techniques of Jain.	
The reasons for obviousness for claims 2-10 are the same as those presented for claim 1 above.	
		
Regarding claim 2, NAL and Jain teach:	
The method of claim 1, further comprising: detecting that an amount of free disk space on the first virtual disk is less than a threshold amount of disk space and generating the second virtual disk in response to detecting that the amount of free disk space on the first virtual disk is less than the threshold amount of disk space. - [Jain Fig. 4A-C and [0110]-[0112] where the generation of the second set of stored images may be generated in response to the size of the first set exceeding a threshold amount.]
		

Regarding claim 3, NAL and Jain teach:	
The method of claim 1, further comprising: acquiring a second set of file updates to the first set of electronic files subsequent to generating the second virtual disk, the second set of file updates includes a third file corresponding with a third version of the electronic file; acquiring a third set of fingerprints for the third version of the electronic file; and storing the second set of file updates and the third set of fingerprints using the second virtual disk	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106], [0110], and [0122] where the first  set of storage files (first virtual disk) is deleted once all dependencies have been removed and thus subsequent sets of file updates are directed towards the second set of storage files (second virtual disk)]
		
Regarding claim 4, NAL and Jain teach:		
The method of claim 3, wherein: the first version of the electronic file corresponds with a first snapshot of the electronic file at a first point in time; the second version of the electronic file corresponds with a second snapshot of the electronic file at a second point in time subsequent to the first point in time; and the third version of the electronic file corresponds with a third snapshot of the electronic file at a third point in time subsequent to the second point in time.	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106], [0110], and [0122] as per claim 3, where the first second and third versions are snapshots (full and/or incremental)]
		
Regarding claim 5, NAL and Jain teach:	
The method of claim 3, wherein: the second file comprises a second forward incremental file, the second forward incremental file includes a second data chunk of a second chunk size; and the third file comprises a third forward incremental file, the third forward incremental file includes a third data chunk of a third chunk size different from the second chunk size.	 - [Jain Fig. 2A and [0071] shows that each file (base and incremental) within a set of images may have a different file size.]
		


Regarding claim 6, NAL and Jain teach:	
The method of claim 1, wherein: the first virtual disk uses a first file system to access the first set of electronic files and the second set of electronic files; and the second virtual disk uses a second file system different from the first file system to access the first set of file updates.	 - [Jain Fig. 2D-F, 4A, [0075], [0079]-[0080] where the first set of files utilizes a first base image and first set of pointer associations (a first file system) and the second set of files utilizes the second base image and second set of pointer associations (a second file system different from the first.] 
		
Regarding claim 7, NAL and Jain teach:	
The method of claim 1, wherein: the first disk size is different from the second disk size.	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] teaches that the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated.] 
		
Regarding claim 8, NAL and Jain teach:	
The method of claim 1, wherein: the first disk size is greater than the second disk size.	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] teaches that the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated.] 
		
Regarding claim 9, NAL and Jain teach:	
The method of claim 1, further comprising: determining the first disk size for the first virtual disk based on a combined disk space for storing the first set of electronic files and the second set of electronic files.	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] the first set of stored files has an initial size equal to the size of the base image (the combination of first and second file from the two clients)] 
		
Regarding claim 10, NAL and Jain teach:	
The method of claim 1, wherein: the first data source comprises a hardware server; and the second data source comprises a virtual machine. - [NAL [0046]-[0047] teaches that clients may be hardware computing devices (a first data source) and virtualized computing devices (a second, virtual machine, data source).]
	
Regarding Claim 11, NAL teaches:	
 A data management system, comprising: 	
a memory configured to store a first virtual disk of a first disk size and a second virtual disk of a second disk size; and one or more processors configured to acquire a first set of electronic files from a first data source and  - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires first files from a first client (e.g. sub 2-2 of 301-2) corresponding to the current version of the files.] 
acquire a second set of electronic files from a second data source different from the first data source, the first set of electronic files includes a first file corresponding with a first version of an electronic file, - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires second files from a second client (e.g. sub 8-2 of 301-8) corresponding to the current version of the files.] 
the one or more processors configured to generate the first virtual disk of the first disk size […] and store the first set of electronic files and the second set of electronic files on the first virtual disk, 	 - [NAL Fig. 3-5, [0306], [0310], and [0328]-[0329] shows that a snapshot of LUN3 is generated and the first and second sets of files are stored in it.]
NAL teaches a system for creating unified snapshots from files located at a plurality of hosts, but does not teach how subsequent updates are handled in a manner consistent with the claim; however, Jain teaches:	
[...] first virtual disk of the first disk size adjustable based on a rate of data changes occurring in the first virtual disk [...]  the one or more processors configured to acquire a first set of file updates to the first set of electronic files subsequent to generation of the first virtual disk, the first set of file updates includes a second file corresponding with data changes that occurred between the first version of the electronic file and a second version of the electronic file, the one or more processors configured to generate the second virtual disk and store the first set of file updates on the second virtual disk while the first set of electronic files is stored on the first virtual disk. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110]-[0112]  teaches that, in a system utilizing base and incremental snapshots, a second, subsequent update (subsequent to generating the first set of stored files including the first Base image) and that, based on certain criteria, a second set of stored files based on a second Base image may be generated to store the file updates and subsequent file updates., where the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated. Where the generation of the second set of stored images may be generated in response to the size of the first set exceeding a threshold amount; and the incremental nature of the snapshot creation process means that the size of the snapshots (virtual disks) is based upon what data has changed since the last snapshot operation (adjustable based on a rate of data changes occurred in the disks).]

The reasons for obviousness for claims 12-19 are the same as those presented for claim 11 above.	
	
Regarding claim 12, NAL and Jain teach:	
The data management system of claim 11, wherein: the one or more processors configured to detect that an amount of free disk space on the first virtual disk is less than a threshold amount of disk space and generate the second virtual disk in response to detection that the amount of free disk space on the first virtual disk is less than the threshold amount of disk space.	 - [Jain Fig. 4A-C and [0110]-[0112] where the generation of the second set of stored images may be generated in response to the size of the first set exceeding a threshold amount.]
	
Regarding claim 13, NAL and Jain teach:	
The data management system of claim 11, wherein: the one or more processors configured to acquire a second set of file updates to the first set of electronic files subsequent to generation of the second virtual disk, the second set of file updates includes a third file corresponding with a third version of the electronic file, the one or more processors configured to store the second set of file updates using the second virtual disk.	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106], [0110], and [0122] where the first  set of storage files (first virtual disk) is 
		
Regarding claim 14, NAL and Jain teach:	
The data management system of claim 13, wherein: the first version of the electronic file corresponds with a first snapshot of the electronic file at a first point in time; the second version of the electronic file corresponds with a second snapshot of the electronic file at a second point in time subsequent to the first point in time; and the third version of the electronic file corresponds with a third snapshot of the electronic file at a third point in time subsequent to the second point in time. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106], [0110], and [0122] as per claim 3, where the first second and third versions are snapshots (full and/or incremental)]
		
Regarding claim 15, NAL and Jain teach:	
The data management system of claim 13, wherein: the second file comprises a second forward incremental file, the second forward incremental file includes a second data chunk of a second chunk size; and the third file comprises a third forward incremental file, the third forward incremental file includes a third data chunk of a third chunk size different from the second chunk size. - [Jain Fig. 2A and [0071] shows that each file (base and incremental) within a set of images may have a different file size.]
		
Regarding claim 16, NAL and Jain teach:	
The data management system of claim 11, wherein: the first virtual disk uses a first file system to access the first set of electronic files and the second set of electronic files; and the second virtual disk uses a second file system different from the first file system to access the first set of file updates.	 - [Jain Fig. 2D-F, 4A, [0075], [0079]-[0080] where the first set of files utilizes a first base image and first set of pointer associations (a first file system) and the second set of files utilizes the second base image and second set of pointer associations (a second file system different from the first.] 
		
Regarding claim 17, NAL and Jain teach:	
The data management system of claim 11, wherein: the first disk size is different from the second disk size. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] teaches that the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated.] 
		
Regarding claim 18, NAL and Jain teach:	
 The data management system of claim 11, wherein: the first disk size is greater than the second disk size. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] teaches that the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated.] 
		
Regarding claim 19, NAL and Jain teach:	
The data management system of claim 11, wherein: the one or more processors configured to determine the first disk size for the first virtual disk based on a combined disk space for storing the first set of electronic files and the second set of electronic files. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110] the first set of stored files has an initial size 
		
Regarding Claim 20, NAL teaches:	
 One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:	
processor readable code configured to acquire a first set of electronic files from a first data source, the first set of electronic files includes a first file corresponding with a first version of an electronic file; - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires first files from a first client (e.g. sub 2-2 of 301-2) corresponding to the current version of the files.] 
processor readable code configured to acquire a second set of electronic files from a second data source different from the first data source;  - [NAL Fig. 1D, 3-5, [0323]-[0324] and [0328] shows the management system acquires second files from a second client (e.g. sub 8-2 of 301-8) corresponding to the current version of the files.] 
processor readable code configured to generate a first virtual disk of a first disk size, […] processor readable code configured to store the first set of electronic files and the second set of electronic files using the first virtual disk; - [NAL Fig. 3-5, [0306], [0310], and [0328]-[0329] shows that a snapshot of LUN3 is generated and the first and second sets of files are stored in it.]
NAL teaches a system for creating unified snapshots from files located at a plurality of hosts, but does not teach how subsequent updates are handled in a manner consistent with the claim; however, Jain teaches:	
[...] the first disk size adjustable based on a rate of data changes occurring in the first virtual disk [...]  processor readable code configured to acquire a first set of file updates to the first set of electronic files subsequent to generation of the first virtual disk, the first set of file updates includes a forward incremental file corresponding with a second version of the electronic file; 	 - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110]-[0112]  teaches that, in a system utilizing base and incremental snapshots for subsequent updates which are stored in the first set of stored files.  The incremental nature of the snapshot creation process means that the size of the snapshots (virtual disks) is based upon what data has changed since the last snapshot operation (adjustable based on a rate of data changes occurred in the disks).]
processor readable code configured to detect that an amount of available disk space on the first virtual disk is less than a threshold amount of disk space;  processor readable code configured to generate a second virtual disk of a second disk size different from the first disk size in response to detection that the amount of available disk space on the first virtual disk is less than the threshold amount of disk space; and processor readable code configured to store the first set of file updates using the second virtual disk. - [Jain Fig. 3A, 4A-4C, [0077], [0092], [0094], [0105]-[0106] and [0110]-[0112]  teaches that, in a system utilizing base and incremental snapshots, a second, subsequent update (subsequent to generating the first set of stored files including the first Base image) and that, based on certain criteria, a second set of stored files based on a second Base image may be generated to store the file updates and subsequent file updates., where the second set of snapshot images (second virtual disk with a second size) is smaller since the forward and reverse incrementals have been consolidated. Where the generation of the second set of stored images may be generated in response to the size of the first set exceeding a threshold amount.]
.	

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
In response to the amendments, the claim objections presented in the rejection dated 09/17/2020 have been withdrawn.
Applicant’s arguments regarding the claims as amended were found not persuasive as discussed in the interview held 12/07/2020.  
In response to the RCE filing and the discussion held on 12/07/2020, additional searching for concepts relevant to the adjusting of the first disk size was performed.  Examiner identified several references that appear to present concepts of “the first disk size adjustable based on a rate of data changes occurring in the first disk” in a manner similar to applicant’s preferred interpretation of the limitation as discussed which would be obvious when combined with NAL and Jain (see attached PTO-892 form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/               Primary Examiner, Art Unit 2138